IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 IN RE: CONFLICT OF INTEREST OF THE               : No. 125 EM 2019
 OFFICE OF THE PHILADELPHIA                       :
 DISTRICT ATTORNEY,                               :
                                                  :
                                                  :
 PETITION OF: MAUREEN FAULKNER,                   :
 WIDOW OF DECEASED POLICE OFFICER                 :
 DANIEL FAULKNER                                  :
                                                  :

                                            ORDER

PER CURIAM
       AND NOW, this 16th day of December, 2020, the King’s Bench petition is hereby

DISMISSED in accordance with the special master’s recommendation.           The special

master is directed to unseal the record in this matter.

       This Court’s February 24, 2020 order staying all matters related to the underlying

criminal case, Commonwealth v. Wesley Cook, a/k/a Mumia Abu-Jamal, No. 290 EDA

2019; CP-51-CR-0113571-1982, is hereby lifted.

       Justice Dougherty files a concurring statement.

       Justice Wecht files a concurring statement.

       Justice Mundy files a dissenting statement.

       Chief Justice Saylor and Justices Baer and Todd did not participate in the

consideration or decision of this matter.